NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois  60604

                                       Argued September 27, 2010
                                        Decided October 15, 2010

                                                    Before

                                  ILANA DIAMOND ROVNER, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2139
                                                              Appeal from the United States
UNITED STATES OF AMERICA,                                     District Court for the Western
                  Plaintiff‐Appellee,                         District of Wisconsin.

        v.                                                    No. 3:09‐cr‐00124‐bbc‐1

CARLOS LEWIS,                                                 Barbara B. Crabb, 
                          Defendant‐Appellant.                Judge.



                                                 O R D E R



       Carlos Lewis was convicted by a jury of being a felon in possession of a firearm and
ammunition in violation of 18 U.S.C. § 922(g)(1).  He appeals, claiming both a violation of the
Speedy Trial Act, 18 U.S.C. § 3161, et seq., and that the evidence was insufficient to support his
conviction.  

      The Speedy Trial Act violation claim is a non‐starter because Lewis failed to move to
dismiss  the  indictment  prior  to  the  start  of  his  trial.    So  the  issue,  as  far  as  our  review  is
concerned, is waived.  See United States v. Broadnax, 536 F.3d 695 (7th Cir. 2008).  But even if
Lewis had made the motion, and even if it would have been granted, he would have gained
No. [10‐2139]                                                                                     Page 2

nothing  except  more  delay  as  the  dismissal,  in  all  likelihood,  would  have  been  without
prejudice to the issuance of a new indictment.  Why do we say that?  Well, because even if some
of the time between Lewis’ indictment and the start of his trial should not have been excluded
from the 70‐day speedy trial clock as recently clarified by Bloate v. United States, 130 S.Ct. 1345
(2010), the “violation” here would have been minor and dismissal of the charges with prejudice
would have been too drastic a remedy to impose for the violation.  Lewis would have been
indicted again and his trial would have kicked off a few months later.

        Turning to the sufficiency of the evidence claim, we start by recalling the facts, as we are
required to do at this stage of the case, in the light most favorable to the jury verdict. As so
viewed,  Lewis,  who  was  a  felon  in  August  of  2009,  got  into  a  squabble  with  a  Madison
(Wisconsin) taxi driver over a fare. Things became heated when Lewis told the driver, in a
threatening manner, “I have something for you.” Alarmed, the cab driver hailed a nearby police
officer at which point Lewis got out of the cab and started to walk away.  The officer asked him
to stop but Lewis took off running.  The officer gave chase.  Although he briefly lost sight of
Lewis when he rounded a corner, as luck (bad luck, actually, for Lewis) would have it, an
employee of an Einstein Bagels store close to the chase route was outside his store having a
smoke.  He noticed a man running around a corner and he saw him “chuck” something onto
the roof of a building belonging to a concern called Dream Bikes.  Immediately after seeing this,
the watchful employee saw a police officer round the same corner chasing the man.  The officer
saw the man climb a fence.  Lewis was subsequently arrested by officers while hiding under
some bushes near the fence.  Later, a loaded Glock .22 caliber pistol was recovered from the
roof of the Dream Bikes building by one of the officers.  The issue for the jury was simple: did
Lewis, a felon, possess the gun recovered from the roof?

        Prevailing  on  a  sufficiency  of  the  evidence  claim  is  a  tall  order  for  any  defendant,
because  he  must  show  that  after  viewing  the  evidence  in  the  light  most  favorable  to  the
prosecution, no rational trier of fact could find guilt beyond a reasonable doubt.  United States
v. Stevens, 453 F.3d 963, 965 (7th Cir. 2006).  To sustain a conviction under 18 U.S.C. § 922(g)
possession of a firearm may be actual or constructive.  United States v. Hampton, 585 F.3d 1033,
1040 (7th Cir. 2009).  Actual possession exists when a person “knowingly maintains physical
control over an object.”  Stevens, 453 F.3d at 965.  Juries are entitled to use common sense in
making reasonable inferences from circumstantial evidence, and circumstantial evidence is no
less probative of guilt than direct evidence.  United States v. Starks, 309 F.3d 1017, 1021 (7th Cir.
2002).

        It’s  true  that no witness testified to actually seeing Lewis with a gun. Nor was any
fingerprint or DNA evidence offered to directly connect Lewis to a gun. But there was, we
think, sufficient circumstantial evidence pointing to the conclusion that he did. First, he made
what could be considered a verbal threat to the taxi driver. Second, he bolted when the officer
asked him to stop. As a felon who could not legally possess a gun, disregarding the command
No. [10‐2139]                                                                              Page 3

of the officer and running away supports the inference that he had something (a gun?) that he
didn’t want to be caught possessing. Add to this the heads‐up observations of the chase by the
Einstein Bagels employee, the recovery of the Glock on the roof of the Dream Bikes store where
the  employee  saw  Lewis  “chuck”  something  while  being  pursued  by  an  officer,  and  the
discovery of Lewis hiding in some bushes at the end of the chase route. Putting this all together,
we think the jury could have reasonably concluded that Lewis possessed the gun before he
tossed it on the roof with an officer in hot pursuit. 

       For these reasons, the judgment of the district court is AFFIRMED.